Citation Nr: 0611364	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-40 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office on behalf of the Montgomery, Alabama Regional 
Office (RO).
FINDING OF FACT

There is no medical evidence of bilateral hearing loss, as 
defined by VA. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The veteran seeks service connection for bilateral hearing 
loss, contending he has bilateral hearing loss as a result of 
in-service acoustic trauma.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  

The first element of service connection is a showing by 
competent medical evidence of a current disability.  Impaired 
hearing will be considered to be a disability under 38 C.F.R. 
§3.385 when either 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.
The medical evidence of record fails to show hearing loss, as 
defined above, in either ear.  The December 2004 VA 
audiological examination found that the veteran's auditory 
thresholds were below 26 decibels at every auditory threshold 
except 2000 Hz in the right ear, and 2000 Hz and 4000 Hz in 
the left ear.  In addition, the veteran's speech recognition 
scores using the Maryland CNC Test were above 94 percent in 
each ear.  The veteran's claim for bilateral hearing loss is 
denied because he has not shown evidence of a current 
bilateral hearing loss disability.  

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In October 2003, the agency of original jurisdiction (AOJ) 
notified the veteran of information and evidence necessary to 
substantiate a claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  Although 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  In addition, in light of the denial of the 
veteran's service-connection claim, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  Thus, the content 
and timing of the October 2003 notice adequately comports 
with the requirements of 38 U.S.C.A. § 5103(a) and 
§ 3.159(b).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, service medical records, 
and the VA examination report.  Although the record indicates 
there are outstanding medical records from the Air Force 
Ranch Hand Health study, the RO's failure to obtain these 
records does not prejudice the veteran because the most 
current medical records indicate there is no current hearing 
loss disability.  The Board does not know of any additional 
relevant evidence which has not been obtained.  Consequently, 
the VA's duty to assist has been satisfied.  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


